     Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 1 of 12 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

JOSEPH SPIRA
on behalf of himself and
all other similarly situated consumers

                                Plaintiff,

                -against-


COMPUTER CREDIT, INC.

                                Defendant.



                                     CLASS ACTION COMPLAINT

                                                Introduction
1.       Plaintiff Joseph Spira seeks redress for the illegal practices of Computer Credit,

         Inc. concerning the collection of debts, in violation of the Fair Debt Collection Practices

         Act, 15 U.S.C. § 1692, et seq. ("FDCPA").

                                                    Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

        the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.      Upon information and belief, Defendant's principal place of business is located in

         Winston-Salem, North Carolina.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

        consumers.

6.      Defendant is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                  1
     Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 2 of 12 PageID #: 2



                                            Jurisdiction and Venue

7.       This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

         1331.

8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

         that give rise to this action occurred, in substantial part, in this district.

                                      Allegations Particular to Joseph Spira

9.       Upon information and belief, on a date better known by Defendant, Defendant began to

         attempt to collect an alleged consumer debt from the Plaintiff.

10.      On or about August 17, 2020 Defendant sent the Plaintiff a collection letter seeking to

         collect a balance allegedly incurred for personal purposes.

11.      The said August 17, 2020 letter, instead of it being sent to Plaintiff directly from its own

        offices, Defendant sent information regarding Plaintiff and the alleged debt to a

        commercial mail-house ("mail house").

12.     As such, Defendant had disclosed to the mail house, the Plaintiff's status as a debtor and

        other highly personal pieces of information.

13.     The mail house then populated much of Plaintiff's private information into a pre-written

        template, printed it, and mailed the letter to the Plaintiff's residence.

14.     The FDCPA defines "communication" at 15 U.S.C. § 1692a(3) as "the conveying of

        information regarding a debt directly or indirectly to any person through any medium."

15.     The sending of an electronic file containing information about Plaintiff's purported debt

        to a mail house is therefore a communication.

16.     Defendant's communication to the mail house was in connection with the collection of a

        debt since it involved disclosure of the debt to a third-party with the objective being




                                                     2
    Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 3 of 12 PageID #: 3



         communication with and motivation of the consumer to pay the alleged debt.

17.      Plaintiff never consented to having his personal and confidential information, concerning

         the debt or otherwise, shared with anyone else.

18.      Section 15 U.S.C. 1692c(b) of the FDCPA states:

                "Except as provided in section 1692b of this title, without the prior consent of
                the consumer given directly to the debt collector, or the express permission of
                a court of competent jurisdiction, or as reasonably necessary to effectuate a post
                judgment judicial remedy, a debt collector may not communicate, in connection
                with the collection of any debt, with any person other than the consumer, his
                attorney, a consumer reporting agency if otherwise permitted by law, the
                creditor, the attorney of the creditor, or the attorney of the debt collector."
                (emphasis added).

19.      The mail house used by Defendant as part of its debt collection efforts against Plaintiff

         does not fall within any permitted exception provided for in 15 U.S.C. § 1692c(b).

20.      Due to Defendant's communication to this mail house, information about the Plaintiff,

         including his name, the amount allegedly owed, and his home address are all within the

         possession of an unauthorized third-party. 1

21.      Defendant unlawfully communicates with the unauthorized third-party mail house solely

         for the purpose of streamlining its generation of profits without regard to the propriety and

         privacy of the information which it discloses to such third-party.

22.      In its reckless pursuit of a business advantage, Defendant disregarded the known, negative

         effect that disclosing sensitive and personal information to an unauthorized third-party has

         on consumers. See Hunstein v. Preferred Collection & Mgmt. Servs., Case No. 8:19-cv-

         983-T-60SPF (M.D. Fla. Oct. 29, 2019) (Preferred's transmittal to Compumail included

         specific details regarding Hunstein's debt: Hunstein's status as a debtor, the precise


1
  Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015). If a debt collector ("conveys information
regarding the debt to a third party - informs the third party that the debt exists or provides information about the
details of the debt - then the debtor may well be harmed by the spread of this information.")




                                                           3
  Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 4 of 12 PageID #: 4



      amount of his debt, the entity to which the debt was owed, and the fact that the debt

      concerned his son's medical treatment, among other things. It seems to us inescapable that

      Preferred's communication to Compumail at least "concerned," was "with reference to,"

      and bore a "relationship [or] association" to its collection.)

23.   Defendant violated 15 U.S.C. § 1692c(b) for disclosing information about Plaintiffs

      alleged debt to the employees of an unauthorized third-party mail house in connection

      with the collection of the debt.

24.   Defendant violated 15 U.S.C. § 1692f by using unfair means in connection with the

      collection a debt, to wit, knowingly disclosing sensitive and personal information about

      Plaintiff, to third parties not expressly authorized under the FDCPA.

25.   Apparently, something went woefully wrong with Defendant's mail house company's

      mailing of the collection letters.

26    Upon information and belief, either the defendant failed to instruct the mailing company

      properly or the mailing company failed to act properly.

26.   The plaintiffs receipt of August 17, 2020, upon information belief, appears to be the

      second letter in the Defendant's letter series.

27.   However, Plaintiff received the August 17, 2020 letter first.

28.   Plaintiff received the August 3, 2020 (text of an initial letter) on or about September 2,

      2020.

29.   Plaintiff received the validation notice more than five days later from receipt of the August

      17, 2020 letter as Plaintiff received the said August 17, 2020 on or about August 24, 2020.

30.   Plaintiff received the assumed third letter in the series dated August 31, 2020 on or about

      September 7, 2020.




                                                4
  Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 5 of 12 PageID #: 5



31.   The letters are appended to the complaint in the order of receipt.

32.   Said letter states in part: "You have received previous notification from this office

      regarding your debt to Maimonides Medical Center."

33.   Said statement if false.

34.   Plaintiff had not received prior notification.

35.   Said letter states in part: "Computer Credit, Inc., strongly advises you to make payment

      in order to resolve your overdue balance of $1,317.75. We are a debt collector and we

      expect your cooperation."

36.   The vagueness of said language causes the consumer to be falsely threatened that failure

      to make payment will cause the consumer to be deemed to have failed to cooperate with

      the debt collector.

37.   Where the debt is over $1000.00, the consumer could be believed that there will be adverse

      consequences for lack of cooperation.

38.   The failure to make payment merely leads to further collection letters.

39.   Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

      Defendant.

40.   Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

      collection communications.

41.   Defendant violated the Plaintiffs right not to be the target of misleading debt collection

      communications.

42.   Defendant violated the Plaintiffs right to a truthful and fair debt collection process.

43.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiffs alleged debt.




                                                5
  Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 6 of 12 PageID #: 6



44.    Defendant's communications were designed to cause the debtor to suffer a harmful

       disadvantage in charting a course of action in response to Defendant's collection efforts.

45.    The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

       their rights, the act enables them to understand, make informed decisions about, and

       participate fully and meaningfully in the debt collection process. The purpose of the

       FDCPA is to provide information that helps consumers to choose intelligently. The

       Defendant's false representations misled the Plaintiff in a manner that deprived him of his

       right to enjoy these benefits, these materially misleading statements trigger liability under

       section 1692e of the Act.

46.    These deceptive communications additionally violated the FDCP A since they frustrate the

       consumer's ability to intelligently choose his or her response.

47.    As an actual and proximate result of the acts and omissions of Defendant, Plaintiff has

       suffered including but not limited to, fear, stress, mental anguish, emotional stress and

       acute embarrassment for which he should be compensated in an amount to be established

       by a jury at trial.

                                AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                             members of a class, as against the Defendant.
48.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

       through forty seven (47) as if set forth fully in this cause of action.

49.    This cause of action is brought on behalf of Plaintiff and the members of a class.

50.    The class consists of all persons whom Defendant's records reflect resided in the State of

      New York and who were sent a collection letter in substantially the same form letter as

      the letter sent to the Plaintiff dated August 17, 2020; and (a) the collection letter was sent




                                                 6
  Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 7 of 12 PageID #: 7



      to a consumer seeking payment of a personal debt purportedly owed to Maimonides

      Medical Center; and (b) the collection letter was not returned by the postal service as

      undelivered; (c) and the Plaintiff asserts that the letter contained violations of 15 U.S.C.

      §§ 1692c(b) and 1692f for disclosing information about Plaintiffs alleged debt to the

      employees of an unauthorized third-party mail house in connection with the collection of

      the debt and for using unfair means in connection with the collection a debt.

51.   A sub-class exists for those class members who received the letters out of order as

      described herein where the Plaintiff asserts violations of 15 USC 1692e(l 0) and 1692g.

52.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

             A. Based on the fact that a form collection letter is at the heart of this litigation,

                 the class is so numerous that joinder of all members is impracticable.

             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The

                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                 such collection letters (i.e., the class members), a matter capable of ministerial

                 determination from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members' interests.

                 The Plaintiff has retained counsel. experienced in bringing class actions and




                                               7
  Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 8 of 12 PageID #: 8



                  collection-abuse claims. The Plaintiffs interests are consistent with those of

                  the members of the class.

53.    A class action is superior for the fair and efficient adjudication of the class members'

       claims. Congress specifically envisions class actions as a principal means of enforcing the

       FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

       individuals, whose rights will not be vindicated in the absence of a class action.

       Prosecution of separate actions by individual members of the classes would create the risk

       of inconsistent or varying adjudications resulting in the establishment of inconsistent or

       varying standards for the parties and would not be in the interest of judicial economy.

54.    If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

55.    Collection attempts, such as those made by the Defendant are to be evaluated by the

       objective standard of the hypothetical "least sophisticated consumer."

                         Violations of the Fair Debt Collection Practices Act

56.    The Defendant's actions as set forth above in the within complaint violates the Fair Debt

       Collection Practices Act.

57.    Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

       the members of the class are entitled to damages in accordance with the Fair Debt

       Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

              A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);




                                               8
   Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 9 of 12 PageID #: 9



                B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                C. Any other relief that this. Court deems appropriate and just under the

                    circumstances.



                                    Dated: Woodmere, NewYork
                                          July 6, 2021


                                              /s/ Adam J. Fishbein
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                              735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein
                                         Adam J. Fishbein (AF-9508)




                                                    9
            Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 10 of 12 PageID #: 10




                                                                                         You may call Patient Accounts Customer Service
                                                                                         (718) 283-6740
                                                                                         Office Hours 8:00 am - 5:00 pm EST
                                                                                         Pay Online: maimonidesmed.ixt.com

                                                                                         Serial No.              502465758
                                                                                                                 2020-02-04 P#2223100 2002217834 0




__ _   .. Pear Joseph Spira:

        You have received. previous notification from this office regarding your debt to Maimonides Medical Center, your creditor. Our
        records indicate you still have not paid this debt nor have you made satisfactory arrangements to do so.

        Computer Credit, Inc. strongly advises you to make payment in order to resolve your overdue balance of $1,317.75. We are.a
        debt collector and we expect your cooperation.

        This letter is sent to you in an attempt to collect this debt and to serve notice that any information obtained will be used for that
        purpose. Computer Credit, Inc. is a debt collector. We are licensed by the New York City Department of Consumer Affairs,
        License Number 1247311.

        c:r4
        C. J_ordan
                                                                   Partial payments will not stop the collection process. You may call the creditor to discuss your
                                                                   specific situation.
                                                                   Financial assistance may be available to those who qualify. To determine if you are eligible
        Director of Operations                                     you may  contact the hospital at 718-28306740 or visitwww.Maimon1desmed.org>For Pauents
                                                                   & Visitors>Financial Assistance.




                                                                                                                            Return this portion with your payment

            IF PA.YING BY CREDIT CARD. PLEASE FILL OUT BELOW
                                                                                      GUARANTOR                  Joseph Spira
         CARDNUME)ER                            EXP DATE                              Reference:                 2020-02-04 P#2223100 20022178340
                                                                                      SERIAL NO:                 502465758
         SECURITY CQDE                                                                AMOUNT DUE                 $1,317.75
         SIGNATURE                                                                     You may make check payable to:
         PRINT CARDHOLDER'.S NA_M
                                                                                           Maimonides Medical Center
                                                                                           Attn: Patient Accounts
                                                                                           P.O. Box 417629
                                                                                           Boston. MA 02241-7629
         Computer Credit, Inc.                 n    Z=ooo36&2   n 12
         405879175                                                                         1111111I1 1 11 lllpll •11 111 111 •I 1111 , 111I11 111• 1111 111 I11, I, 111 1111
                       Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 11 of 12 PageID #: 11




                                                                                              ... Y~u may call Patiellt               Accotmts Custom.er. se,;,ice
                                                                                                ·· (11a12a3~140 •.                        · .·
                                                                                              . : Offic~ Hours 8:00 am~ 5:00 pm EST        .. .
                                                                                                .. .Pay Online: mairn:1>nide~med.ixt.com ... .

                                                                                                ·. Serial No.         . 502465758
                                                                                                                         2020~02-:04 P#2223100 2002217834 0



                                                                                                        PLEASE SEE IMPORTANT NOTICE ON BACK
              Dear Joseph Spira:
. ·----·-··   .,·_.,


              Your overdue balance with your creditor Maimonides Medical Center has been referred to Computer Credit, Inc. (also referred to
              in this letter as CCI) for collection. Our records indicate that this debt is your responsibility. This letter will serve to inform you
              that your account remains unpaid and we expect resolution of your obligation to the hospital. Computer Credit, Inc. is a debt
              collector. We are licensed by the New York City Department of Consumer Affairs, License Number 1247311.

              This communication is an attempt to collect a debt and any information obtained will be used for that purpose. Unless you notify
              our office that you dispute the validity of this debt or any portion thereof within 30 days of receiving this letter, we will assume
              that the debt is valid and expect it to be paid.




              c:r
              Pay the amount due to prevent further. collection activity by Computer Credit, Inc. We appreciate your attention to this matter.



              C. Jordan
              Director of Operations
                                                                            Partial payments will not stop the cp/lection process. You may call the creditor to discuss your
                                                                            specific situation.
                                                                            Financial assistance may be available to those who qualify. To determine if you are eligible
                                                                            you may contact the hospital at 718-283-6740 or visff: www.Maimonidesmed.org>For Patients
                                                                            & Visitors>Financiaf Assistance.




                                                                                                                                    Re tum this portion with your payment
                       IF PAYING BY CREDIT CARD. PLEASE FILL OUT BELOW



                                  □-
                                                                    o--1
                                                                     liiiiiiiilli
                                                                                               GUARANTOR                 Joseph Spira
               CARD NUMBER                            EXP DATE                                  Reference:               2020-02-04 P#2223100 20022178340
                                                                                               SERIAL NO:                502465758
                SECURllY CODE                         AMOUNT                                                             $1,317.75
                                                                                               AMOUNT DUE
               SIGNATURE                                                                        You   may make check payable to:
               PRINT CARDHOLDER'S NAME

                                                                                                    Maimonides Medical Center
                                                      BILLING ZIP CODE
                                                                                                    Attn:       Patient Accounts
                                                                                                    P.O. Box 417629
                                                                                                    Boston, MA 02241-7629
               Computer Credit, Inc.                  T6   ,2:i,0003364   1032

               405879175                                                                              1 1111111 111 11 111' II 111 1Il111 1 l11 111 1•lhll •1fl 11 "1• 11 111 11 II I
                                                                                                    11 1
   Case 1:21-cv-03788-RPK-CLP Document 1 Filed 07/06/21 Page 12 of 12 PageID #: 12




                                                                                · You may call Patient Accounts Customer Service
                                                                                  (718) 283-6740     ..
                                                                                  Office Hours 8:00 am - 5:00 pm EST
                                                                                  Pay Online: maimonides~ed.ixt.com
                                                                                 Serial No.            502465758
                                                                                                       2020-02-04 P#2223100 2002217834 0




IMPORTANT MESSAGE: Your overdue balance with your creditor Maimonides Medical Center remains unpaid, despite our
previous communication with you. As a collection agency, we expect resolution of your debt Computer Credit, Inc. is a debt
collector. We are licensed by the New York City Department of Consumer Affairs, License Number 1247311.

By sending you this letter, Computer Credit, Inc. is attempting to collect your debt, and any information obtained will be used for
that purpose. Resolution of this balance is your responsibility. You may contact Maimonides Medical Center or Computer Credit,



~r
Inc. to resolve your obligation.



C. Jordan·
Director of Operations
                                                           Partial payments will not stop the collection process. You may qall the creditor to discuss your
                                                           specific situation.          ·   ·
                                                           Financial assistance may be available to those who qualify. To determine· if you are eligible
                                                           ydu may contact the hospital at 718-283-6740 or visit www.Maimi:m1desmed.org>For Patients
                                                           & Visitors>Financial Assistance.




                                                                                                                 Retum this portion with your payment

    IF PAYING BY CREDIT CARD. PLEASE FILL OUT BELOW


                   □-·
                                                    oAME:11:
                                                      llliiiiiiii
                                                                              GUARANTOR               Joseph Spira
CARD N.UMBER                           EXP DATE                               Reference:              2020-02-04 P#2223100 20022178340
                                                                               SERIAL NO:             502465758
 SECl)RITY. CODE                       AMOUNT                                                         $1,317.75
                                                                              AMOUNT DUE
SIGNATURE                                                                      You may make check payable to:
PRINT CARDHOLDER'S.NAME

                                                                                   Maimonides Medical Center
                                       BILLING ZIP CODE
                                                                                   Attn:      Patient Accounts
                                                                                   P.O. Box 417629
                                                                                   Boston, MA 02241-7629
Computer Credit, Inc.                  TB   z;:0001522   1074
405879175                                                                          11 111• 1111h11111 111I111 ml 111 111 1111 11111 11 11 1•In 1111•ltl hIll
